STEVENS, Presiding Judge.
There are two separate writs of certiorari before this Court and they were consolidated in this Court.
Charles Kirkpatrick sustained two industrial injuries. The first was sustained in 1965. It was assigned Commission claim number BC 40827 and is before this Court as 1 CA-IC 585. This claim was reopened by the Commission on 10 January 1969. In view of the fact that the petition to reopen was filed in 1968 the reopening was processed under the law as it existed prior to 1 January 1969. Prior to the time that the procedures in relation to the reopening were concluded, Kirkpatrick sustained a second industrial injury which occurred on 8 July 1969. The second injury was assigned claim number 9/4-72-45 and is before this Court as 1 CA-IC 584.
The two claims were the subject of a consolidated hearing. The person conducting the hearing functioned in a dual capacity. He functioned as a referee relative to the first injury and as a hearing officer relative to the second injury. By separate documents he rendered his report as to the first injury and his award as to the second injury. Both were brought before the Commission and on 25 September 1970, by separate action in relation to each claim, the Commission entered its fina.l determinations. These were brought to this Court by separate writs of certiorari a.nd were *136consolidated in this Court for briefing and for decision.
In substance it was determined that Kirkpatrick was entitled to accident benefits and some compensation arising out of the reopening of the claim for the first injury and that his condition had become stationary as to the first injury. As to the second injury, it was held that the 1969 industrial episode aggravated his preexisting condition resulting in a permanent partial unscheduled disability resulting in a 37.61% loss of earning capacity.
From our review of the medical evidence we hold that the decision as to these matters was one which lay with the Commission. We see no useful purpose in an extended discussion of the medical evidence. The awards are supported by the record.
Both awards are affirmed.
CASE and DONOFRIO, JJ., concur.